United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0103
Issued: October 15, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 17, 2017 appellant filed a timely appeal from an October 4, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective October 5, 2017.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances presented
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On August 15, 2001 appellant, then a 47-year-old postal clerk, filed an occupational
disease claim (Form CA-2) alleging that she developed bilateral carpal tunnel syndrome due to her
employment duties of throwing mail from a conveyor belt. In an October 22, 2001 decision,
OWCP accepted her claim for bilateral carpal tunnel syndrome.
Dr. Lawrence A. Bircoll, a Board-certified orthopedic surgeon, performed a left carpal
tunnel surgical release on August 14, 2002 and right carpal tunnel surgical release on
October 22, 2003. Appellant returned to light-duty work eight hours a day on February 28, 2004.
She was involved in a nonemployment-related motor vehicle accident on June 18, 2004 and
stopped work on July 31, 2004. In a letter dated August 10, 2004, the employing establishment
informed appellant that her light-duty restrictions could not be accommodated. Dr. Bircoll
completed an attending physician’s report (Form CA-20) on October 19, 2004 and indicated that
appellant could perform light-duty work with the restrictions of no throwing, lifting, or bending of
the neck.
The employing establishment offered appellant a light-duty position on
September 15, 2005. In a letter dated October 7, 2005, OWCP informed appellant that the offered
position was found to be suitable work and allowed her 30 days for a response. It finalized the
termination of compensation by decision dated November 9, 2005. Appellant requested
reconsideration on January 12, 2006 and by decision dated January 25, 2006, OWCP vacated the
November 9, 2005 termination decision finding that the position had exceeded appellant’s work
restrictions. It authorized compensation from November 27, 2005 through January 21, 2006.
Dr. William Render, a Board-certified internist, on March 20 and 25, 2007 diagnosed
bilateral carpal tunnel syndrome and cervical disc disease. He noted that appellant required lightduty work due to these conditions. Dr. Render opined that appellant’s accepted condition had not
resolved.
OWCP referred appellant for a second opinion with Dr. Alexander N. Doman, a Boardcertified orthopedic surgeon, on December 20, 2007. In his January 8, 2008 report, Dr. Doman
examined appellant and found that nerve conduction velocity studies on that date revealed bilateral
residual carpal tunnel syndrome. He also diagnosed cervical spondylosis. Dr. Doman opined that
appellant could not return to her date-of-injury position due to her residual carpal tunnel syndrome.
He suggested a repeat carpal tunnel release. Dr. Doman, however, noted that appellant was
capable of full-time work.
On December 23, 2008 OWCP referred appellant for a second opinion evaluation with
Dr. Joseph Tatum, a Board-certified orthopedic surgeon. Dr. Tatum completed a report on
January 20, 2009 describing appellant’s medical treatment. He noted appellant’s 2005 nerve
2

Docket No. 10-0248 (issued August 23, 2010).

2

conduction studies demonstrated “mild bilateral median nerve entrapment at the wrists.”
Dr. Tatum opined that appellant’s condition had resolved, that there were no objective findings to
support her complaints and that she could return to “any type of work that a person of her sex, age,
and build would otherwise be able to do.”
OWCP proposed to terminate appellant’s compensation benefits by letter dated May 18,
2009 based on the January 20, 2009 report from Dr. Tatum. It afforded her 30 days for a response.
As no response was received within the time allotted, by decision dated June 22, 2009, OWCP
terminated appellant’s wage-loss compensation and medical benefits effective July 5, 2009 noting
that appellant had not responded to the proposed termination. Appellant requested a review of the
written record by an OWCP hearing representative on June 30, 2009.
3

On October 14, 2009 an OWCP hearing representative affirmed OWCP’s June 22, 2009
termination decision, finding that Dr. Tatum’s report was entitled to the weight of the medical
evidence and that this report established that appellant’s employment-related condition resolved
on July 5, 2009. Appellant appealed to the Board. In its August 23, 2010 decision,4 the Board
found that Dr. Tatum’s report was insufficient to meet OWCP’s burden of proof to terminate
appellant’s wage-loss compensation and medical benefits and reversed the October 14, 2009
OWCP decision.
Following the Board’s August 23, 2010 decision, OWCP paid appellant compensation
benefits on the periodic rolls.
On April 9, 2012 OWCP referred appellant for a second opinion evaluation with
Dr. Sarveswar I. Naidu, a Board-certified orthopedic surgeon, to determine the status of
appellant’s accepted conditions. In his April 26, 2012 report, Dr. Naidu found that appellant had
residuals of bilateral carpal tunnel syndrome as well as cervical spondylosis with a herniated disc
at C5-6. He opined that appellant’s continued carpal tunnel symptoms were due to scarring of the
tissues around the nerve at the site of surgery. Dr. Naidu concluded that appellant could perform
sedentary work eight hours a day, but could not return to her date-of-injury position. He further
opined that appellant’s cervical disc disease was temporarily aggravated by her employment
duties.
In April 2013, appellant’s attending physician, Dr. Kingsley E. Agbeyegbe, a Boardcertified internist, diagnosed bilateral carpal tunnel syndrome following bilateral carpal tunnel
surgical releases. He further noted that appellant had cervical disc disease which could be causing
neuropathy-type symptoms. Dr. Agbeyegbe opined that appellant’s accepted conditions were still
present and that her work injury had not resolved. He determined that appellant was totally
disabled from work. Dr. Agbeyegbe found that appellant had reached maximum medical
improvement.

3

In an Order Dismissing Appeal dated April 5, 2010, the Board dismissed appellant’s appeal finding that the letter
did not constitute a final decision of OWCP. Docket No. 09-1712 (issued April 5, 2010).
4

Supra note 2.

3

In a letter dated April 9, 2013, OWCP informed appellant of a conflict of medical opinion
evidence between Drs. Naidu and Agbeyegbe regarding whether appellant remained disabled. It
referred appellant for a referee examination with Dr. Stephen McCollam, a Board-certified
orthopedic and hand surgeon. In his September 17, 2013 report, Dr. McCollam reviewed
appellant’s medical history and diagnostic testing. He found that appellant’s pain responses were
exaggerated with normal ulnar and median -- innervated muscle strength, but decreased effort.
Dr. McCollam opined that no further active treatment was necessary. He completed a work
capacity evaluation (Form OWCP-5c) and indicated that appellant could perform sedentary work
eight hours a day, lifting less than 15 pounds.
On April 2, 2015, April 4, 2016, and March 30, 2017 Dr. Agbeyegbe reported that
appellant’s accepted bilateral carpal tunnel syndrome was ongoing and found that she was totally
disabled from work.
On April 21, 2017 OWCP referred appellant, a statement of accepted facts (SOAF), her
date-of-injury job description, and a list of questions to Dr. Raju Vanapalli, a Board-certified
orthopedic surgeon, for a second opinion evaluation. In his June 20, 2017 report, Dr. Vanapalli
noted appellant’s accepted condition and resulting surgeries. On physical examination he noted
that pain and tingling occurred in appellant’s right little finger and right thumb. Dr. Vanapalli
reported that appellant’s carpal tunnel scars were not tender nor sensitive. Appellant did not
demonstrate wasting of the thenar eminence and had full sensation in all fingers. Dr. Vanapalli
found that Tinel’s sign and Phalen’s test were negative. He determined that there were no objective
findings of bilateral carpal tunnel syndrome as there was no wasting of the thenar eminence, and
no loss of sensation. Dr. Vanapalli found that appellant exhibited significant symptom
magnification. He opined that appellant could return to light-duty work for limited hours due to
her prolonged period without work and indicated that appellant could not perform her date-ofinjury position. Dr. Vanapalli completed a work capacity evaluation (Form OWCP-5c) and found
that appellant could return to sedentary or light-duty work with no lifting, pushing, or pulling over
20 pounds. He also limited repetitive movements of appellant’s wrist to two hours a day.
On August 29, 2017 OWCP proposed to terminate appellant’s wage-loss compensation and
medical benefits based on Dr. Vanapalli’s report. It afforded 30 days for appellant to respond.
Appellant disagreed with the proposed termination and argued that all the physicians who had
previously examined her found that she was unable to return to her-date-of-injury position. She
resubmitted medical evidence previously included in the record. By decision dated October 4,
2017, OWCP terminated appellant’s wage-loss compensation and medical benefits, effective
October 5, 2017 finding that the opinion of Dr. Vanapalli constituted the weight of the medical
evidence and established that she had no continuing disability for work or residuals related to her
accepted work-related conditions.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of benefits.5 OWCP may not terminate compensation without
5
See R.P., Docket No. 17-1133 (issued January 18, 2018); S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB
197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

4

establishing that the disability has ceased or that it is no longer related to the employment.6 Its
burden of proof includes the necessity of furnishing rationalized medical opinion evidence based
on a proper factual and medical background.7 The right to medical benefits for an accepted
condition is not limited to the period of entitlement for disability compensation.8 To terminate
authorization for medical treatment, OWCP must establish that appellant no longer has residuals
of an employment-related condition which require further medical treatment.9
ANALYSIS
The Board finds that OWCP’s termination of appellant’s wage-loss compensation and
medical benefits, effective October 5, 2017 must be reversed because Dr. Vanapalli’s medical
opinion is of insufficient probative quality to carry the weight of the medical evidence.
The Board finds that Dr. Vanapalli provided insufficient medical rationale for his
conclusions that the accepted injuries has ceased without residuals. During his physical
examination Dr. Vanapalli noted that appellant reported pain and tingling occurred in her right
little finger and right thumb. However he determined that there were no objective findings of
bilateral carpal tunnel syndrome as there was no wasting of the thenar eminence, and no loss of
sensation. However, these physical findings fail to explain the etiology of appellant’s ongoing
symptoms.
Furthermore, Dr. Vanapalli opined that appellant could return to light-duty work for
limited hours and indicated that appellant could not perform her date-of-injury position. His report
does not support OWCP’s conclusion that appellant had no disability due to her accepted
employment injury and could return to her heavy date-of-injury position lifting up to 70 pounds.
Dr. Vanapalli’s medical opinion therefore is found to be vague and contradictory and is insufficient
to support termination of wage-loss compensation and medical benefits.10
The Board finds that OWCP erred in relying on Dr. Vanapalli’s opinion as the basis to
terminate wage-loss compensation and medical benefits for the accepted injuries. Thus, the Board
finds that OWCP has not met its burden of proof to terminate appellant’s wage-loss compensation
and medical benefits.11

6

See R.P., id.; Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L.
Minor, 37 ECAB 541 (1986).
7

See R.P., supra note 5; Del K. Rykert, 40 ECAB 284, 295-96 (1988).

8
See R.P., supra note 5; T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005); A.P., Docket No.
08-1822 (issued August 5, 2009). Furman G. Peake, 41 ECAB 361, 364 (1990).
9

See L.G., Docket No. 18-0401 (issued August 28, 2018); R.P., supra note 5; James F. Weikel, 54 ECAB 660
(2003); Pamela K. Guesford, 53 ECAB 727 (2002); Furman G. Peake, id.
10

J.S., Docket No. 17-0804 (issued August 10, 2018).

11

Id.

5

CONCLUSION
The Board finds that OWCP failed to meet its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective October 5, 2017.
ORDER
IT IS HEREBY ORDERED THAT the October 4, 2017 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: October 15, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

